 

SEARCHLIGHT MINERALS CORP.

 

SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT

 

This Secured Convertible Note Purchase Agreement (this “Agreement”) is made as
of September 18, 2013, by and between Searchlight Minerals Corp., a Nevada
corporation (the “Company”), and the investors listed on Schedule I (the
“Schedule of Investors”) attached to this Agreement (each an “Investor” and
together the “Investors”).

 

RECITALS:

 

A. The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. Each Investor wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a secured convertible promissory
note convertible into shares of the common stock, par value $0.001 per share
(the “Common Stock”) of the Company, the form of which is attached as Exhibit A
hereto (each, a “Note,” and collectively, the “Notes” and as converted,
collectively, the “Note Shares”), in the principal amount set forth opposite
such Investor’s name in the Schedule of Investors.

 

C. The Company and the Company’s wholly-owned Subsidiaries, Clarkdale Minerals,
LLC, a Nevada limited liability company (“Clarkdale Minerals”) and Clarkdale
Metals Corp., a Nevada corporation (“Clarkdale Metals,” and together with
Clarkdale Minerals, the “Company Subsidiaries”), are agreeing to provide
collateral to the Investors to secure the repayment of the Notes, subject to the
terms and conditions of (i) a Pledge and Security Agreement, among the Company,
the Company Subsidiaries, the Investors and Bank of Utah, as collateral agent
(the “Collateral Agent”), the form of which is attached as Exhibit B hereto (as
the same may be amended, supplemented or restated from time to time, the
“Security Agreement”), (ii) a Deed of Trust, Assignment of Rents and Security
Agreement among Clarkdale Minerals and Yavapai Title Agency, Inc., as trustee
and Collateral Agent, as beneficiary, the form of which is attached as Exhibit
C-1 hereto (as the same may be amended, supplemented or restated from time to
time, the “Arizona Deed of Trust”), (iii) a Deed of Trust with Power of Sale,
Assignment of Production, Security Agreement, Financing Statement, and Fixtures
Filing among the Company and First American Title Company, as trustee and
Collateral Agent, as beneficiary, the form of which is attached as Exhibit C-2
hereto (as the same may be amended, supplemented or restated from time to time,
the “Nevada Deed of Trust”), (iv) a Subsidiary Guaranty of Payment, to be
executed by Clarkdale Minerals, the form of which is attached as Exhibit C-3
hereto (as the same may be amended, supplemented or restated from time to time,
the “Clarkdale Minerals Subsidiary Guaranty”), and (v) a Subsidiary Guaranty of
Payment, to be executed by Clarkdale Metals, the form of which is attached as
Exhibit C-4 hereto (as the same may be amended, supplemented or restated from
time to time, the “Clarkdale Metals Subsidiary Guaranty,” and together with the
Clarkdale Minerals Subsidiary Guaranty, the “Subsidiary Guarantys”).

 



1

 

 

D. The Notes and the Note Shares collectively are referred to herein as the
“Securities.”

 

E. The Company is hereby offering to the Investors: (a) a minimum of $2,600,000
in aggregate principal of the Notes (the “Initial Investment”), (b) up to a
maximum aggregate principal amount of not more than $5,000,000, inclusive of the
Initial Investment, in additional Notes (the “Maximum Aggregate Investment”),
and (c) during the one year period following the Closing, an additional
principal amount of Notes in the aggregate amount not greater than fifteen
percent (15%) of the principal amount of Notes purchased under the Maximum
Aggregate Investment (the “Optional Investment”); provided that the Investors
have no obligation to purchase any such Notes except as provided in Section 1.1.

 

NOW, THEREFORE, the Company and each Investor hereby agree as follows:

 

SECTION 1

 

Purchase, Sale and Issuance of Notes

 

1.1 Sale and Issuance of Notes. Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), each Investor agrees to purchase,
severally and not jointly, and the Company agrees to sell and issue to each
Investor, a Note in the principal amount set forth opposite the Investor’s name
on Schedule I hereto. The Notes shall be convertible into Common Stock at the
price of $0.40 per share, subject to adjustment as set forth in the Notes (the
“Note Conversion Price”).

 

1.2 Purchase Price. The purchase price for the Notes to be purchased by each
Investor at the Closing shall be the amount set forth opposite such Investor’s
name in the Schedule of Investors (the “Purchase Price”).

 

SECTION 2

 

Closing Date and Delivery

 

2.1 Closing. The purchase, sale and issuance of the Notes shall take place at a
closing (the “Closing”) at the offices of Baker & Hostetler LLP, 12100 Wilshire
Boulevard, 15th Floor, Los Angeles, California 90025, to be consummated
simultaneously with the execution of this Agreement (the “Closing Date”). In
addition, the Company, each Investor and the other parties thereto shall also
execute and deliver, as applicable, (i) the Security Agreement, and all UCC-1
financing statements (if applicable) and other documents and instruments that
the Investors may reasonably request to perfect its security interest in the
collateral described in the Security Agreement, (ii) the Arizona Deed of Trust,
and delivery of all related perfection instruments, (iii) the Nevada Deed of
Trust, and delivery of all related perfection instruments, (iv) the Subsidiary
Guarantys, (v) a Registration Rights Agreement, the form of which is attached as
Exhibit D hereto (the “Registration Rights Agreement”); and (vi) an Escrow
Agreement, the form of which is attached hereto as Exhibit E (the “Escrow
Agreement”).

 



2

 

 

2.2 Delivery. At the Closing, (a) each Investor shall pay its respective amount
of the Purchase Price to the Company for the Notes to be issued and sold to such
Investor at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (b) the Company
will deliver to the Investor one or more Notes such Investor is purchasing as is
set forth opposite such Investor’s name in the Schedule of Investors, in all
cases duly executed on behalf of the Company and registered in the name of such
Investor.

 

2.3 Escrow Agreement. The Company and Baker & Hostetler LLP, counsel to the
Company, as escrow agent (the “Escrow Holder”), shall enter into the Escrow
Agreement, dated as of the date hereof. All funds received in connection with
this Agreement will be held in escrow by the Escrow Holder. Upon fulfillment of
the other conditions precedent set forth in the Transaction Documents and
instructions from the Company to the Escrow Holder, funds may be released from
escrow by the Escrow Holder and delivered to the Company, at which time the
securities subscribed for hereunder will be delivered to the Investors. By
executing this Agreement, the Investor hereby authorizes the Escrow Holder to
serve as escrow agent with respect to the transactions contemplated by this
Agreement and authorizes the Company to enter into the Escrow Agreement with the
Escrow Holder. The Investors shall execute such documents as are as are
reasonably requested by the Escrow Holder, including, without limitation, form
W-9 or equivalent and documents relating to the Patriot Act and similar acts.
The Company and each of the Investors acknowledges that (i) the Escrow Holder
has represented the Company in connection with the Escrow Agreement, the other
Transaction Documents and in other matters and may represent the Company in
connection with the Escrow Agreement, the other Transaction Documents and other
matters, (ii) the Escrow Holder may continue to represent the Company in
connection therewith, the transactions contemplated hereby and thereby and any
other matters, and (iii) if any dispute or litigation arises under the Escrow
Agreement, the other Transaction Documents or any other matters, the Escrow
Holder may represent the Company in connection therewith. Accordingly, the
Company and the Investors waive any conflict or potential conflict which may
exist by virtue of the Escrow Holder serving as such under the Escrow Agreement,
and as counsel for the Company under the Transaction Documents and any other
matters, or in the event of any litigation or other cause of action arising from
the Escrow Agreement, the other Transaction Documents or otherwise, and agree
that Escrow Holder shall be entitled to represent the Company in the event of
any such litigation or other cause of action, it being acknowledged and agreed
that the actions of Escrow Holder under the Escrow Agreement are merely
ministerial in nature and that, for the convenience of the parties, Escrow
Holder has been requested by the Company and the Investors to act as Escrow
Holder under the Escrow Agreement.

 



3

 

 

SECTION 3

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to each Investor that, except as set
forth on the Disclosure Schedule attached as Exhibit F to this Agreement, and
except as disclosed in the Annual Report on Form 10-K of Company for the year
ended December 31, 2012 (the “Company Form 10-K”) and the Quarterly Reports on
Form 10-Q and the Current Reports on Form 8-K of the Company (together with the
Company Form 10-K, the “Company SEC Filings”), in each case, filed from the date
of the filing of the Company Form 10-K to the date that is five (5) Business
Days prior to the date of this Agreement (or, in the case of each Additional
Notes Closing, the date that is five (5) Business Days prior to the date of such
Additional Notes Closing, the following representations are true and complete as
of the date hereof, as of the Closing and as of the date of each Additional
Notes Closing. The Disclosure Schedule shall be delivered separately to the
Investors and shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 3. The Disclosure
Schedules shall qualify the corresponding representation made herein to the
extent of the disclosure contained in the corresponding section or subsection of
the Disclosure Schedules. “Additional Notes Closing” means a date on which
Additional Notes are purchased and issued pursuant to Section 5.1.

 

 

3.1 Due Incorporation, Qualification, etc. The Company (a) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
Nevada; (b) has the power and authority to own, lease and operate its properties
and carry on its business as now conducted and as proposed to be conducted by
the Company as described in the Company SEC Filings; and (c) is duly qualified,
licensed to do business and in good standing as a foreign corporation in each
jurisdiction where it does business except where the failure to be so qualified
or licensed could not reasonably be expected to have a Material Adverse Effect.
For the purposes of this Agreement, “Material Adverse Effect” shall mean a
material adverse effect on (i) the business, properties, assets, operations,
results of operations, prospects or financial or other condition of the Company
and its Subsidiaries (as defined below) considered together; (ii) the ability or
authority of the Company to pay and perform its obligations under this Agreement
in accordance with the terms of this Agreement and the other Transaction
Documents (as defined below) and to avoid an event of default, or an event
which, with the giving of notice or the passage of time or both, would
constitute an event of default, under any Transaction Document; (iii) the rights
and remedies of the Investor under this Agreement, the other Transaction
Documents or any related document, instrument or agreement, or (iv) the
validity, binding effect or enforceability of any of the Transaction Documents
or the perfection or priority of any related security interest.

 

3.2 Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Section 3.2 of the Disclosure Schedule. Except as disclosed in
Section 3.2 of the Disclosure Schedule, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all liens, charges, claims, security
interests, encumbrances, rights of first refusal, preemptive rights or other
restrictions (collectively, “Liens”) and all the issued and outstanding shares
of capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. For the purposes of this Agreement, “Subsidiary” shall mean, with
respect to any Person, each corporation or other entity of which (a) such Person
or any other Subsidiary of such Person is a general partner or a manager or (b)
at least 50% of the securities or other ownership interests having by their
terms ordinary voting power to elect at least 50% of the board of directors or
other Persons performing similar functions is directly or indirectly owned or
controlled by such Person, by any one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries. For the purposes of this Agreement,
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a trust, a joint venture or other entity
or a governmental authority.

 



4

 

 

3.3 Authority. The execution, delivery and performance by the Company and the
Company Subsidiaries, as applicable, of this Agreement, the Notes, the Security
Agreement, the Arizona Deed of Trust, the Nevada Deed of Trust, the Subsidiary
Guarantys, the Registration Rights Agreement, the Escrow Agreement and all such
other documents required by the terms of this Agreement to be executed by the
Company or the Company Subsidiaries, as applicable, (collectively, the
“Transaction Documents”), the consummation of the transactions contemplated
hereby and thereby, the issuance of the Notes, and the reservation and issuance
of the Note Shares, (a) are within the power of the Company and the Company
Subsidiaries, as applicable, and (b) have been duly authorized by all necessary
actions on the part of the Company and the Company Subsidiaries, as applicable,
and no further filing, consent or authorization is required by the Company or
the Company Subsidiaries, as applicable, their Board of Directors/managers or
their stockholders/members in connection with any of the foregoing.

  

3.4 Enforceability. Each Transaction Document has been duly executed and
delivered by the Company or the Company Subsidiaries, as applicable, and
constitutes a legal, valid and binding obligation of the Company or the Company
Subsidiaries, as applicable, enforceable against the Company or the Company
Subsidiaries, as applicable, in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

3.5 Non-Contravention. The execution and delivery by each of the Company and the
Company Subsidiaries, as applicable, of the Transaction Documents and the
performance of its obligation thereunder and consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the reservation for issuance and issuance of the Note Shares) do
not and will not (a) violate the Company’s or the Company Subsidiaries,’ as
applicable, Articles of Incorporation, Certificate of Formation, Bylaws or other
organizational or governance documents, as applicable, as amended, as the case
may be (“Charter Documents”), or any judgment, order, writ, decree, statute,
rule or regulation applicable to the Company or any of its Subsidiaries; (b)
violate any provision of, or result in the termination, amendment, cancellation
or breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any mortgage,
indenture, agreement, instrument or contract to which the Company or any of its
Subsidiaries is a party or by which it or its properties are bound; or (c)
result in the creation or imposition of, or its obligations to create, any Lien
upon any property, asset or revenue of the Company or any of its Subsidiaries or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any permit,
license, authorization or approval applicable to the Company or any of its
Subsidiaries, their respective businesses or operations, or any of their
respective assets or properties.

 

3.6 Approvals. Neither the Company nor any of its Subsidiaries are required to
obtain any consent, authorization or order of, or make any filing or
registration with, or provide notice to, any court, governmental agency or
authority or any regulatory or self-regulatory agency or authority or any other
Person in order for them to execute, deliver or perform any of their obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof other than such as have been made or obtained
and except for the filing of Form D pursuant to Regulation D or any “blue sky”
filing.

 



5

 

 

3.7 Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property owned by them that is material to the business of the
Company and the Company and its Subsidiaries have good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all Liens, except
for security deposits, statutory liens, bankers’ liens and other immaterial
encumbrances not securing indebtedness for borrowed money. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid and subsisting leases of which the Company and its Subsidiaries are
in material compliance.

 

3.8 No Violation or Default. Each of the Company and its Subsidiaries, as
applicable, is not in violation of or in default with respect to (a) its Charter
Documents or any judgment, order, writ, decree, statute, rule or regulation
applicable to it; (b) any mortgage, indenture, agreement, instrument or contract
to which it is a party or by which it or any of its properties is bound (nor is
there any waiver in effect which, if not in effect, would result in such a
violation or default), (c) any order of any court, arbitrator or governmental
body or (d) any statute, rule or regulation of any governmental authority,
where, in each case, such violation or default, individually, or together with
all such violations or defaults, could reasonably be expected to have a Material
Adverse Effect.

 

3.9 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings, notices of violation or investigations are pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries at law or in equity in any court or before any other
governmental authority, arbitrator, administrative agency or regulatory
authority that if adversely determined (a) would (alone or in the aggregate)
reasonably be expected to have a Material Adverse Effect or (b) seeks to enjoin,
either directly or indirectly, the execution, delivery or performance by the
Company of the Transaction Documents or the transactions contemplated thereby.

 

3.10 Taxes. Within the times and in the manner prescribed by law, the Company
and each of its Subsidiaries (a) has filed all foreign, federal, state and local
income and all other material tax returns, reports and declarations required by
any jurisdiction to which it is subject, (b) has paid all taxes, assessments and
penalties due and payable that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith by appropriate proceeding and in respect of which reserves have been
established in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
and (c) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and, to the
knowledge of the Company, there is no basis for any such claim.

 

3.11 OTCBB Compliance. The Company is in compliance with all requirements for,
and its Common Stock is quoted on the Electronic Over-the-Counter Bulletin Board
system.

 



6

 

 

3.12 SEC Documents. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “Continuous Disclosure Reports”) on a timely basis or has received
a valid extension of such time of filing and has filed any such Continuous
Disclosure Reports prior to the expiration of any such extension. As of their
respective dates (or if amended or superseded by a filing prior to the date that
is five (5) Business Days prior to the date of this Agreement, then on the date
of such filing), the Continuous Disclosure Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the Continuous Disclosure Reports, when filed (or if
amended or superseded by a filing prior to the date that is five (5) Business
Days prior to the date of this Agreement, then on the date of such filing),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the Continuous
Disclosure Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or if amended or superseded by a
filing prior to the date that is five (5) Business Days prior to the date of
this Agreement, then on the date of such filing). Such financial statements have
been prepared in accordance with GAAP, except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. All
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the Continuous Disclosure Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC.

 

3.13 Absence of Certain Changes. Since December 31, 2012, there has been no
adverse change and no adverse development that would constitute a Material
Adverse Effect. Since June 30, 2013, the Company has not declared or paid any
dividends. Neither the Company nor any of its Subsidiaries have taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact that would reasonably lead a creditor to do so.

 

3.14 Internal Accounting Controls. The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 



7

 

 

3.15 Sarbanes-Oxley Act; Internal Accounting Controls. Except as set forth in
the Continuous Disclosure Reports: (a) the Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are effective and
applicable to it as of the Closing Date, (b) the Company and its Subsidiaries
maintain a system of internal accounting controls designed to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, (c) the Company maintains disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
reasonably designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms, (d) the
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”), (e) the Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date, and (f) since the Evaluation
Date, there have been no changes in the Company’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

3.16 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents, and the Company is
current with respect to any fees owed to its accountants and lawyers.

 

3.17 Capitalization. The capitalization of the Company is as set forth on
Schedule 3.17. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 3.17 and as a result of the purchase and sale of
the Notes, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents other than options with respect to
options granted to employees, consultants, officers and directors of the Company
to purchase shares of Common Stock of the Company. The issuance and sale of the
Notes will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors pursuant to the Notes) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding capital stock of the Company is validly issued, fully paid
and nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares were issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth in Section 3.6 above, no further approval or authorization
of any stockholder, the board of directors of the Company or others is required
for the reservation for issuance and the issuance and sale of the Shares. Except
as set forth on Schedule 3.17, there are no stockholder agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders. For purposes of this
Agreement, “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
shares of Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, shares of Common Stock.

 



8

 

 

3.18 Issuance of Notes. The Notes are duly authorized and, upon issuance in
accordance with the terms hereof, shall be validly issued and free from all
preemptive or similar rights, taxes, liens and charges with respect to the
issuance thereof. As of the Closing, the Company shall have duly authorized and
reserved for issuance a number of shares of Common Stock which equals the number
of Note Shares. The Company shall, so long as any of the Notes are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the conversion
of the Notes, 100% of the number of shares of Common Stock issuable upon the
conversion of the Notes. When issued upon conversion of the Notes, the Note
Shares will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. The issuance and sale by the Company of the Securities are exempt
from registration under the Securities Act.

 

3.19 Related Party Transactions. No affiliate, officer, director, or any Related
Party is a party to any agreement with the Company. No employee of the Company
or any Related Party is indebted in any amount to the Company and, except for
accrued payroll obligations, the Company is not indebted to any of its employees
or any Related Party. For purposes of this Agreement, “Related Party” shall mean
with respect to any specified Person (i) each Person who, together with its
affiliates, owns of record or beneficially at least five percent (5%) of the
outstanding capital stock of the specified Person as of the date of this
Agreement; (ii) each individual who is, or who has at any time been, an officer
or director of the specified Person; (iii) each affiliate of the Persons
referred to in clauses (i) and (ii) above; (iv) any trust or other entity (other
than the specified Person) in which any one of the Persons referred to in
clauses (i), (ii) and (iii) above holds (or in which more than one of such
Persons collectively hold), beneficially or otherwise, a voting, proprietary or
equity interest; and (v) any trust or other entity (other than the specified
Person) with which any of such Persons is affiliated.

 

3.20 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Company SEC Filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 



9

 

 

3.21 Patents and Trademarks. To the Company’s knowledge, the Company and its
Subsidiaries own, or possess adequate rights or licenses to use, all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent applications, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. Except as disclosed in the Company SEC Filings,
there is no claim, action or proceeding being made or brought, or to the
knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.

 

3.22 Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and its Subsidiaries are engaged. Neither the Company nor any of its
Subsidiaries has sustained since the date of the latest unaudited financial
statements included in the Company SEC Filings any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Company SEC
Filings that would individually or in the aggregate result in a Material Adverse
Effect.

 

3.23 Regulatory Permits. The Company and its Subsidiaries possess all
certificates, approvals, consents, orders, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the Company SEC
Filings (“Material Permits”), and neither the Company nor any Subsidiary has
received any written notice of proceedings or threatened proceedings relating to
or that could result in the revocation or modification of any Material Permit.

 

3.24 Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or, to the Company’s knowledge,
employs any member of a union. No current executive officer of the Company or
any of its Subsidiaries has notified in writing the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary. To the knowledge of the Company or any such Subsidiary, no executive
officer of the Company or any of its Subsidiaries is in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any such
Subsidiary to any liability with respect to any of the foregoing matters.

 

3.25 Labor Matters. The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 



10

 

 

3.26 Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (a) are in compliance with any and all Environmental Laws (as
hereinafter defined), (b) have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, each of which is in full force and effect, and (c) are in compliance
with all terms and conditions of any such permit, license or approval where, in
each of the foregoing clauses (a), (b) and (c), the failure to so comply would
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

3.27 Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (b) made or offered to make
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; (c) violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(d) made or offered to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

3.28 Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Charter Documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.

 

3.29 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (a) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (b) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (c) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

3.30 General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Notes.

 



11

 

 

3.31 No Integration. Neither the Company nor any of its affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (a)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (b) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable stockholder approval
provisions. The Company is not required to be registered as, and is not an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not required to be registered as
a United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.

 

3.32 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors contained in Section 4 of this Agreement, it is not
necessary, in connection with the issuance and sale of any Securities, in the
manner contemplated by the Transaction Documents, to register any Securities
under the Securities Act.

 

3.33 Disclosure; Accuracy of Information Furnished. The Company confirms that
neither it nor any officers, directors or affiliates, has provided any of the
Investors or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information (other than the existence and
terms of the issuance of Securities, as contemplated by this Agreement). The
Company understands and confirms that each of the Investors may rely on the
foregoing representations in effecting transactions in securities of the
Company. None of the Transaction Documents and none of the other certificates,
statements or information furnished to an Investor or its agents or counsel by
or on behalf of the Company in connection with the Transaction Documents or the
transactions contemplated thereby contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Investor makes
or has made any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in Section 4 of this Agreement.

 

SECTION 4

 

Representations and Warranties of the Investor

 

Each Investor represents and warrants with respect to only itself that:

 

4.1 Authority and Binding Obligation. The execution, delivery and performance by
the Investor of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby (a) are within the power
of the Investor and (b) have been duly authorized by all necessary actions on
the part of the Investor. Each Transaction Document to which it is a party has
been, or will be, duly executed and delivered by the Investor and constitutes,
or will constitute, a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 



12

 

 

4.2 Reserved.

 

4.3 No Public Sale or Distribution. Such Investor is (a) acquiring the Notes,
and (b) upon the conversion of the Notes, will acquire the Note Shares issuable
upon conversion thereof, in the ordinary course of business for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act and such Investor does not have a present arrangement to
effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act. Such Investor does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

 

4.4 Securities Law Compliance. Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, such
Investor’s representations and warranties set forth herein in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Securities. The Investor has not been formed solely for the purpose
of making this investment and is purchasing the Securities for its own account
for investment, not as a nominee or agent, and not with a view to, or for resale
in connection with, the distribution thereof. The Investor has such knowledge
and experience in financial and business matters that the Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. The Investor is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act.

 

4.5 Access to Information. Such Investor is not aware that it and its advisors,
if any, have not been furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by such Investor. Such Investor
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company. Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained herein in the other Transaction
Documents and in the certificates, statements and other information furnished to
it or its advisors. Such Investor understands that its investment in the
Securities involves a high degree of risk and is able to afford a complete loss
of such investment. Such Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.

 

4.6 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



13

 

 

4.7 Transfer or Resale. Such Investor understands that: (a) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (i) subsequently registered thereunder, (ii) such Investor shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (iii) such Investor provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act (collectively, “Rule
144”); and (b) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder. Notwithstanding the foregoing, the Securities
may be pledged in connection with a bona fide margin account or other loan
secured by the Securities and such pledge of Securities shall not be deemed to
be a transfer, sale or assignment of the Securities hereunder, and no Investor
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
this Section 4.7; provided, that in order to make any sale, transfer or
assignment of Securities, such Investor and its pledgee makes such disposition
in accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

 

4.8 Legends. Such Investor understands that the certificates or other
instruments representing the Notes and the stock certificates representing the
Note Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR FOR WHICH THEY
ARE EXERCISABLE HAVE BEEN THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



14

 

 

4.9 Short Sales and Confidentiality Prior To The Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing from
the time that such Investor first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder until the date hereof
(“Discussion Time”). Notwithstanding the foregoing, in the case of an Investor
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Investor's assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Investor's assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). No Person has made to such Investor any written or
oral representations (a) that any Person will resell or repurchase the
Securities, (b) that any Person will refund the purchase price of the
Securities, or (c) as to the future price or value of the Securities. “Short
Sales” means all “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Stock.

 

4.10 Residency. Such Investor is a resident of that jurisdiction specified below
its address on the Schedule of Investors.

 

4.11 Broker-Dealer Status. Such Investor is a not a registered broker-dealer or,
if such Investor is an affiliate of a broker-dealer, such Investor is acquiring
the Securities hereunder in the ordinary course of its business and such
Investor does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

 

4.12 Foreign Investors. If the Investor is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”)), the Investor hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Securities, (b) any foreign exchange restrictions applicable to such
purchase, (c) any governmental or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities. The
Investor’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

 



15

 

 

SECTION 5

 

Certain Agreements

 

5.1 Optional Investment. The Company hereby grant an option to the Investors to
purchase, on or before the first anniversary of the Closing Date, an additional
amount of Notes (the “Additional Notes”) from the Company at the Purchase Price,
not to exceed the aggregate amount of fifteen percent (15%) of the principal
amount of Notes purchased under the Maximum Aggregate Investment (the “Optional
Investment”). Except as otherwise set forth in this Agreement, the Additional
Notes shall be on the same terms and conditions as the original Notes issued at
Closing. The maximum principal amount of Additional Notes that each Investor may
purchase shall be pro rata to the original principal amount of Notes purchased
by each Investor at Closing (i.e., each Investor will only be permitted to
purchase up to fifteen percent (15%) of the aggregate principal amount of Notes
purchased by such Investor at the Closing at a corresponding pro rata portion of
the Purchase Price). The Investors may exercise this right in whole or from time
to time in part by giving written notice to the Company not later than five (5)
Business Days prior to the first anniversary of the Closing Date. Any exercise
notice shall specify the amount of Additional Notes to be purchased by the
Investors under the Optional Investment and the date on which such Additional
Notes are to be purchased. Each purchase date (including the delivery to the
Company of payment in full of the Purchase Price for the Additional Notes) must
be at least two (2) Business Days after the written notice is given and later
than five (5) Business Days after the date of such notice (the “Optional
Delivery Date”). On each Optional Delivery Date (a) the Investor exercising the
Optional Investment shall purchase the amount of Additional Notes set forth in
the exercise notice, (b) the Company shall sell the amount of Additional Notes
set forth in the exercise notice, subject to receipt of the Purchase Price for
the Additional Notes. Failure of the Investor to comply with the foregoing shall
cause any purported exercise of the Optional Investment to be null and void. The
Additional Notes shall not be assignable, except with the express written
consent of the Company.

 

5.2 Debt Issuances.

 

(a) Defined Terms. When used herein, the following terms shall have the
respective meanings indicated:

 

(i) “Debt” means, as to a particular Person at the specified time of
determination, the sum of the following:

 

(1) all obligations of such Person for borrowed money, including obligations
evidenced by bonds, debentures, notes or other similar instruments and accruals
for interest not yet earned, but excluding any and all trade accounts payable
incurred in the ordinary course of business;

 

(2) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities that are issued to support an
obligation for borrowed money or that creates an obligation under a credit
facility pursuant to which obligations for borrowed money are created; and

 



16

 

 

(3) every obligation of such Person as a guarantor with respect to the items
referenced in (1)-(2) and Debt of others secured by a lien on assets of such
Person.

(4) “Issuer Party” means the Company or any Subsidiary of the Company and
“Issuer Parties” means all of them.

 

(b) So long as the Notes (including the Additional Notes) are outstanding and
not subject to Defeasance (as such term is defined in the Security Agreement),
no Issuer Party may, without the prior written consent of the holders of a
majority of the then outstanding aggregate unpaid principal amount of the Notes
(including the Additional Notes, if any), incur: (i) any additional secured
Debt, or (b) Debt of any kind (unsecured or secured) with a maturity of all or
any portion thereof of less than five (5) years from the Closing Date, except
for purposes of Defeasance (as such term is defined in the Security Agreement)
of the Notes (including the Additional Notes, if any).

 

5.3 Indemnification of Investor. Subject to the provisions of this Section 5.3,
the Company will indemnify and hold each Investor and its directors, officers,
managers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, managers,
stockholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against an Investor
in any capacity, or any of them or their respective affiliates, by any
stockholder of the Company who is not an affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by the Investor of state or federal securities laws or any conduct by
such Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance).

 

SECTION 6

 

Conditions to the Investor’s Obligation to Close

 

Each Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:

 

6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.



17

 

 

6.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

 

6.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes.

 

6.4 Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investor, of the Notes shall be legally permitted by all
laws and regulations to which the Investor or the Company are subject.

 

6.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investor.

 

6.6 Transaction Documents. The Company shall deliver to the Investors:

 

(a) this Agreement duly executed by the Company;

 

(b) the Notes duly executed by the Company;

 

(c) the Security Agreement duly executed by the Company, Clarkdale Minerals,
Clarkdale Metals and the Collateral Agent;

 

(d) the Arizona Deed of Trust duly executed by Clarkdale Minerals, and if
required by applicable law, the Collateral Agent and the Trustee listed therein;

 

(e) the Nevada Deed of Trust duly executed by the Company, and if required by
applicable law, the Collateral Agent and the Trustee listed therein;

 

(f) the Subsidiary Guarantys duly executed by Clarkdale Minerals and Clarkdale
Metals, as applicable;

 

(g) the Registration Rights Agreement duly executed by the Company;

 

(h) the Escrow Agreement duly executed by the Company and the Escrow Holder;

 

(i) evidence of satisfaction of Section 3.28; and

 

(j) all other Transaction Documents duly executed by the Company or its
Subsidiaries, as applicable.

 

6.7 Compliance Certificate. The President of the Company shall deliver to the
Investors at Closing a certificate certifying that the conditions specified in
this Section 6 have been fulfilled.

 

6.8 Secretary’s Certificate. The Secretary of the Company shall deliver to the
Investors at Closing a certificate attaching and certifying to the truth and
correctness of the resolutions of the Company’s board of directors adopted in
connection with the transactions contemplated by this Agreement.

 



18

 

 

6.9 Good Standing Certificates. The Company shall have delivered to Investors
(a) a certificate of the Secretary of State of the State of Nevada, with respect
to the good standing of the Company, (b) a certificate of good standing from the
applicable governmental entity in each jurisdiction where the Company is
required to be qualified to do business, and (c) with respect to each of the
Company’s Subsidiaries, (i) a certificate of good standing (or equivalent
document) from the Secretary of State (or equivalent governmental entity) of the
jurisdiction of incorporation or organization of such Subsidiary, and (ii) a
certificate of good standing from the applicable governmental entity in each
jurisdiction where it is required to be qualified to do business.

 

SECTION 7

 

Conditions to Company’s Obligation to Close

 

The Company’s obligation to issue and sell the Notes at the Closing is subject
to the fulfillment, on or prior to the Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:

 

7.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 4 shall be true and correct when made, and shall be true
and correct on the Closing Date.

 

7.2 Purchase Price. The Investors shall have delivered to the Company the
Purchase Price.

 

7.3 Transaction Documents. Each Investor shall deliver to the Company:

 

(a) this Agreement duly executed by such Investor,

 

(b) the Security Agreement duly executed by such Investor, and

 

(c) the Registration Rights Agreement duly executed by such Investor.

 

SECTION 8

 

Miscellaneous

 

8.1 Fees and Expenses. Upon the Closing, the Company shall pay the reasonable
fees and expenses of Akin Gump Strauss Hauer & Feld LLP, counsel for Luxor
Capital Partners, L.P. At the Closing, the Company will remit such amount by
wire transfer directly to Akin Gump on behalf of the Company. Except for the
amount payable to such firm, the Company shall not be liable for and shall have
no obligation to pay the fees and expenses of counsel to any other Investor.

 



19

 

 

8.2 Finder’s Fees and Commissions. Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each or any Investor of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Investor
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

8.3 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document and nor shall the Company be relieved of any of its
obligations to an Investor as a result of the breach hereof by any other
Investor. Nothing contained herein or in any other Transaction Document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Investor confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

 

8.4 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investors.

 

8.5 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party to this
Agreement upon any breach or default of the other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

8.6 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provisions in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 



20

 

 

8.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. The Company
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) may be brought against it in the state and
federal courts sitting in the City of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, agrees not to assert in any suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper and agrees that service of
process in any such proceeding may be made by mail addressed to it in accordance
with Sections 8.12(b) (personal delivery) or (f) (certified or registered mail)
hereof. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

8.8 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

8.9 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by any party without the prior written consent of the non-assigning
party; provided, that the Investors may assign its rights hereunder (including
the rights in Section 5) to any of their affiliates without the Company’s prior
consent. Except as set forth in the previous sentence, any attempt by any party
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 



21

 

 

8.10 Registration, Transfer and Replacement of the Note. The Company will keep,
at its principal executive office, books for the registration and registration
of transfer of the Notes. Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal amount requested by such holder, dated the date
to which interest shall have been paid on the Note so surrendered or, if no
interest shall have yet been so paid, dated the date of the Note so surrendered
and registered in the name of such Person or Persons as shall have been
designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and
(i) in the case of loss, theft or destruction, of customary indemnity reasonably
satisfactory to it; or (ii) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.

 

8.11 Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

8.12 Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (a) if to an Investor, at the
Investor’s address or facsimile number set forth on the signature page hereto,
or at such other address as such Investor shall have furnished the Company in
writing, or (b) if to the Company, at 2360 W. Horizon Ridge Parkway, Suite 100,
Henderson, Nevada 89052, Attn: Carl Ager, Vice President, facsimile: (702)
939-5249, or at such other address or facsimile number as the Company shall have
furnished to the Investors in writing. All such notices and communications will
be deemed effectively given the earlier of (a) when received, (b) when delivered
personally, (c) one Business Day after being delivered by facsimile (with
receipt of appropriate confirmation), (d) one Business Day after being deposited
inside the United States with an overnight courier service of recognized
standing for delivery within the United States, (e) three Business Days after
being deposited within the United States with an overnight courier service of
recognized standing for delivery outside of the United States or vice versa or
(f) four Business Days after being deposited in the U.S. mail, by certified or
registered mail, return receipt requested, postage prepaid, provided that
certified or registered mail shall not be used for the delivery of notice
outside of the United States. For purposes of this Agreement, “Business Day”
means any day except Saturday, Sunday, any day which is a federal legal holiday
in the United States or any day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.

 

8.13 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

8.14 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be reasonably necessary to more fully
effectuate this Agreement and the other Transaction Documents.

 



22

 

 

8.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

8.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

8.17 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[Signature Pages Follow]

 



23

 

 

IN WITNESS WHEREOF, each Investor and the Company have caused its respective
signature page to this Secured Convertible Note Purchase Agreement to be duly
executed as of the date first written above.

 

 

  COMPANY:       SEARCHLIGHT MINERALS CORP.               By:       Martin B.
Oring     President and Chief Executive Officer

 

[Investor signature pages follow]

 



 

 

 

[SIGNATURE PAGE OF INVESTORS]

 

 

 

 

Name of Investor:  

 

Signature of Authorized Signatory of Investor:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 



 

 

  

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

 

(1) (2) (3) (4) Investor Address and Facsimile Number Principal Amount of
Secured Convertible Promissory Notes Purchase Price Luxor Capital Partners, LP



 

$1,911,000 $1,911,000 Luxor Wavefront,  LP

 

$621,000 $621,000 OC 19 MASTER FUND L.P. - LCG



 

$68,000 $68,000 James R. Poage



 

$100,000 $100,000 Blashek Living Trust, dated December 21, 1992



 

$50,000 $50,000 Brian W. Lawrence Living Trust



 

$100,000 $100,000

Paul D. Selver and Ellen J. Roller, joint tenants with the right of survivorship

 

 



$50,000

 

$50,000

 

Harvey I. Wallack



 

$100,000 $100,000

 



 

 

 

Glen Tobias



 

$160,000 $160,000 Detlef Rostock



 

$80,000 $80,000 Martin Oring Financial Trust



 

$185,000 $185,000 Wealth Preservation Defined Benefit Plan



 

$50,000 $50,000 David Oring



 

$75,000 $75,000 Steven B. Slawson



$150,000 $150,000 Stanley Tomchin Trust



 

$100,000 $100,000 Richard Gunther



 

$200,000 $200,000

.

 

 

 

 



 

 

